HANFT, Judge
(concurring in the result): **
I believe that the trial judge did consider the sentence adjudged in the companion ease of United States v. Long (CM 442055) when he determined the sentence to be adjudged in this case. While such consideration would be improper in a jury-sentencing case, see United States v. Mamaluy, 10 U.S.C.M.A. 102, 27 C.M.R. 176 (1959), it is quite correct here where the sentencing judge presided over the companion case, hearing the evidence and observing the demeanor of the witnesses. Certainly, this procedure did not deprive the defendant of individual treatment on punishment, for consideration of the sentence adjudged in a companion case is but one of many factors to be weighed during the decision-making process. Furthermore, the explanation given by the trial judge for the term of confinement awarded in this case — eighteen months less than he imposed in the companion ease — clearly reflects an individualized sentence.

 Judge HANFT took final action on this case prior to his retirement from active service.